Order entered April 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00477-CV

       IN RE MICHELLE DETMER CAMPO AND ROSANNA CANTU, Relators

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-08938

                                            ORDER
       The Court has before it relators’ petition for writ of mandamus. We request that real

party in interest and respondent file any responses by April 29, 2013.


                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE